Citation Nr: 1723210	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  08-07 578	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES
 
1. Entitlement to service connection for a right knee disorder.
 
2. Entitlement to service connection for a right shoulder disorder.
 
3. Entitlement to service connection for a right ankle disorder.
 
4. Entitlement to service connection for diabetes mellitus, type II.
 
5.  Evaluation in excess of 10 percent for lumbar degenerative disc disease prior to April 17, 2012.

6.  Evaluation in excess of 20 percent for lumbar degenerative disc disease since April 17, 2012.
 
7.  Evaluation in excess of 10 percent for left knee degenerative joint disease.

8.  Entitlement to a compensable evaluation for hypertension.  
 
9.  Entitlement to a total disability evaluation based on individual unemployability.

 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
WITNESSES AT HEARING ON APPEAL
 
Appellant and his brother
 
 
ATTORNEY FOR THE BOARD
 
Joseph Montanye, Associate Counsel 
 
 
INTRODUCTION
 
The Veteran served from April 1, 1981 to July 2, 1981, from January 21, 2003 to October 11, 2003, and from July 15, 2005 to March 6, 2006.  
 
This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an October 2006 VA Regional Office (RO) rating decision that granted service connection for lumbar degenerative disc disease rated 10 percent disabling, left knee degenerative joint disease, rated 10 percent disabling, and hypertension, evaluated as noncompensable, all effective from March 7, 2006.  The October 2006 rating determination denied, in pertinent part, entitlement to service connection for a right knee disorder, a right shoulder disorder, a right ankle disorder, and type II diabetes mellitus.
 
During the appeal, an October 2012 rating decision granted a 20 percent evaluation for lumbosacral degenerative disc disease, effective April 17, 2012.  As this was not a full grant of the benefit sought on appeal, his claim remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).
 
In December 2011 March 2014 and July 2016, the Board remanded the claims for additional development and adjudicative action. 
 
The Veteran testified in support of these claims during a videoconference hearing held at the RO before the undersigned in March 2016.
 
This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  The undersigned notes that several examination reports are contained in Virtual VA. 
 
The issues of entitlement to service connection for type II diabetes mellitus, entitlement to an increased rating for left knee degenerative joint disease, and  entitlement to total disability due to individual unemployability are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1. The preponderance of the evidence is against finding that a right knee disorder began during service or is otherwise related to active service or events therein; and there is no evidence of compensably disabling right knee arthritis within one year following discharge from active duty. 
 
2. The preponderance of the evidence is against finding that a right shoulder disorder began during service or is otherwise related to active service or events therein; and there is no evidence of compensably disabling right shoulder arthritis within one year following discharge from active duty. 
 
3. The preponderance of the evidence is against finding that the Veteran's right ankle disorder began during service or is otherwise related to active service or events therein; and there is no evidence of compensably disabling right ankle arthritis within one year following discharge from active duty. 
 
4. Prior to April 17, 2012, the Veteran's  lumbar degenerative disc disease was manifested by thoracolumbar flexion greater than 60 degrees, and by a combined range of thoracolumbar motion greater than 120 degrees.  There was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 
 
5. Since April 17, 2012, the Veteran's  lumbar degenerative disc disease has been manifested by the functional equivalent of flexion limited to not less than 45 degrees, and there is no evidence of favorable ankylosis.
 
6. The probative evidence of record is against finding that the Veteran's hypertension was manifested by diastolic pressure of predominantly 100 or more, by systolic pressure predominantly 160 or more, and the record does not reflect a history of diastolic pressure predominantly 100 or more requiring continuous medication.
 

CONCLUSIONS OF LAW
 
1. A right knee disorder was not incurred in or aggravated by service and right knee arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).
 
2. A right shoulder disability was not incurred or aggravated in service, and right shoulder arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303, 3.307, 3.309.
 
3. A right ankle disorder was not incurred during active service nor may arthritis of the right ankle presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309. 
 
4. Prior to April 17, 2012, the criteria for a rating higher than 10 percent for lumbar degenerative disc disease  were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016). 
 
5. Since April 17, 2012, the criteria for a rating higher than 20 percent for  lumbar degenerative disc disease  are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242.
 
6. The criteria for entitlement to an initial compensable rating for hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.104, Diagnostic Code 7101 (2016).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Service Connection
 
Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303. 
 
Where a veteran served ninety days or more of active service, and a chronic disease, such as arthritis, becomes manifest to a degree of 10 percent or more within one year after the date of separation from active duty, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).
 
"Active military service" is defined in VA laws and regulations as including any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101 (21), (24) (West 2014); 38 C.F.R. § 3.6 (a) (2016).
 
Military records include a February 1981 examination for entrance into the Army National Guard at which time the lower extremities and musculoskeletal system  were evaluated as normal.  Subsequent National Guard physical examination reports dated in 1985, 1989, 1993, and 1999 were also negative for musculoskeletal defects, and the lower extremities were evaluated as normal on those occasions.  

Multiple National Guard Annual Medical Certificates dated between 1997 and 2002 are of record in which the Veteran denied having or being treated, including undergoing surgery, for any medical problems, since his last periodic physical examination.  The National Guard records in general are negative for a right foot injury between 1981 and 2002.
 
In April 2003 the Veteran reported right foot pain with activity.  Treatment records note an unrelated injury a year earlier that was treated prior to entry on active duty.  Alabama Army National Guard records dated in September 2003 reflect a history of a prior motor vehicle accident resulting in a tibial fracture with the placement of four pins to hold the tibia in place for healing.  During a subsequent period of active duty, the Veteran was seen in podiatry consultation in September 2005 for medical board purposes at which time it was reported that he had had a painful right foot since a motor vehicle accident in 2003.  The history was that the appellant had undergone an open reduction with internal fixation of the right foot with removal of the hardware approximately one year later.  
 
The February 2006 Physical Evaluation Board found that the Veteran's right ankle disability was related to the right foot injury and that the condition was neither caused by duty nor was it permanently aggravated by service.  The Veteran concurred with these findings.  None of his service treatment records note any problems with the right knee or right shoulder. 
 
The appellant was afforded a VA general medical examination in September 2006.  He reported a history of a fractured right foot instep from a motor vehicle accident while in the military in 1997 with foot surgery and pins placed in the foot at that time but not in the ankle.  The Veteran claimed to have pins in right ankle due to tibia reconstruction, but no evidence of this was noted on the X-rays.  Pins were, however, noted to be in the right foot, as explained by the Veteran.  The examiner found that the right ankle mortis was intact, and there was no evidence of an acute fractures or dislocation. 
 
During the examination it was noted that the Veteran had suffered a right knee strain which had resolved with residual pain.  The right knee joint had well preserved spaces and no effusion.  A diagnosis of a strain which had resolved with residual pain was the same for the right shoulder disability.  The examiner noted that no significant osseous abnormality was identified with respect to the right shoulder.  It is noted that in service treatment records from May 2003, the Veteran had a permanent profile against push-ups, sit-ups and running, but the Veteran did not know why he was profiled for push- ups and sit-ups.  The military doctor noted that the "patient states no medical reason that he can't do push-ups and sit-ups."
 
In correspondence dated in July 2007, the Veteran stated that his right foot had started giving him trouble while in the line of duty at weekend drill.  In March 2009, he denied having any problem with his right foot until he was activated.  The Veteran presented testimony in a personal hearing in March 2011 to the effect that he injured his right foot after falling off the back of a truck in 1997 for which he subsequently had surgery, while coming back from a weekend training exercise.  He reported continuing right foot symptoms and that the disorder had made it difficult to engage in sustained walking.  During this 2011 hearing it was reported that the Veteran's mental status impaired his ability to remember dates and specific details.  
 
Looking at the evidence of record, there is no evidence showing that the appellant sustained an injury while on active duty to his right shoulder, right knee or right ankle.  Several mentions of right foot pain are contained in the service treatment records, but a previous Board decision determined that those existed prior to service and were not service connected.  There is no in-service reference of any injuries to the right ankle, right knee, or right shoulder.  In fact, in 2003, the Veteran could not think of any reason why he would not be able to do push-ups, a direct contradiction to any claim of having right shoulder problem inservice.
 
There is also no evidence showing inservice aggravation of any pre-existing right ankle, right knee, or right shoulder disorder.  The VA examination from 2006 was conducted shortly after leaving the Veteran's most recent period of qualifying service, and it was absent for any current disability relating to the right ankle, right knee, and right shoulder.  The Veteran is missing both the first and second element required for establishing service connection.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
 
The Board acknowledges the letter from the Tuscaloosa Veterans Affairs Medical Center linking the chronic right shoulder and right knee pain to the appellant's military service.  This letter notes that in March 2016 degenerative joint disease was shown in each knee with the left being worse than the right.  Degenerative joint disease was also shown in the right shoulder in 2012.  The Board finds, however, that the other evidence of record and the initial 2006 examination to be of greater probative value than the Tuscaloosa opinion.  The Tuscaloosa opinion neither connects the disabilities to qualifying periods of active duty service, nor does it account for the inconsistencies in the record related to dates and specific injuries. 
 
The Board considered the Veteran's statements connecting his current disorders to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.   Barr v. Nicholson, 21 Vet. App. 303(2007).  The Veteran is competent to testify as to observable symptoms, but his opinion as to the cause of his symptoms is not competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-7(Fed. Cir. 2007). Therefore, his statements linking his right ankle, right knee, and right shoulder disabilities to service are outweighed by the other evidence against the claim.
 
When considering the record as a whole, the Board also finds that the Veteran's lay assertions regarding the etiology of his right ankle, right knee, and right shoulder are contradicted by the medical record, that they are not supported by competent medical evidence, and that they were made in connection with a claim for compensation.  See Pond v. West, 12 Vet. App. 341 (1991) (although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).  

The Board further finds that the Veteran's lay statements linking  right ankle, right knee, and right shoulder disorders to an in service injury not to be credible.  As such, any medical opinion relying on such a history has no probative value.  Suffice it to say that there is no contemporaneous record of any inservice injury, the appellant's service treatment records reflect normal findings and the post service record points to the appellant sustaining injuries after separating from active duty.
 
Since the Board has found that the underlying lay testimony regarding an in-service injury is not credible, another remand to clarify these issues is unnecessary and doing so would serve no useful or meaningful purpose.  Rather, remanding would only result in unnecessarily imposing additional burdens on VA with no potential benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Finally, there is no competent evidence of compensably disabling arthritis affecting any of these joints within one year of the appellant's separation from active duty.  Hence, entitlement to service connection on a presumptive basis is not in order.   
 
Entitlement to service connection for these disabilities is denied. 
 
Increased Rating 
 
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2016).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2016). 
 
Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2016).  

Where there is a question as to which of two disability ratings shall be applied, the higher ratings is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
 
For musculoskeletal disorders the Board considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40  and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204 -07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  

Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).
 
Lumbar degenerative disc disease 
 
Thoracolumbar disabilities of the spine are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2016).  An intervertebral disc syndrome  is evaluated under the general rating formula or under the formula for rating intervertebral disc syndrome  Based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2016).
 
In pertinent part, the General Rating Formula applies the following rating criteria, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease.  A rating of 10 percent is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.

A rating of 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  Id.

A rating of 40 percent is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2). 
 
The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).  See also 38 C.F.R. § 4.71a, Plate V.
 
The Veteran was originally granted a 10 percent rating for lumbar degenerative disc disease effective March 7, 2006.  This was raised to 20 percent, effective April 17, 2012.  As neither was a full grant of benefits, the disability rating remains on appeal.
 
At a VA examination in September 2006 the appellant demonstrated lumbosacral flexion to  80 degrees with pain throughout.  Extension was to 20 degrees and to 30 degrees with pain.  Bilateral lateral flexion and bilateral lateral were measured to 20 degrees with no pain.  
 
At an April 2012 VA examination range of motion was to 40 degrees of flexion, 4 degrees of extension, 12 degrees of lateral flexion bilaterally, 5 degrees of left lateral rotation, and 14 degrees of right lateral rotation with pain.  The examiner noted no additional loss of range of motion upon repetitive testing.  The Veteran was not diagnosed with an intervertebral disc syndrome or incapacitating episodes.
 
X-ray study showed multilevel mild disc degeneration with diffuse disc bulging of the mid and lower lumbar spine, causing moderate spinal canal stenosis at L2/L3, L3/L4 and mild spinal canal stenosis at L4/l5.  There was a mild lateral recess stenosis at L3/L4 and L4/L5, bilateral, without associated foraminal stenosis. 
 
At an August 2016 VA examination the appellant's range of motion was measured as entirely normal.  There was pain noted during all portions of the examination but there was no functional loss.  There was also no loss of motion upon repetitive testing.  The Veteran did experience localized tenderness of the spine, but this did not result in an abnormal gait or abnormal spinal contour.  The thoracolumbar disorder was found to impact the Veteran's ability to lift and carry heavy objects.  The Veteran is noted to have complained of varying degrees of back pain throughout the period on appeal. 
 
Looking at the evidence of record, prior to April 17, 2012, there is no evidence of forward thoracolumbar flexion that was less than 61 degrees even after repetitive motion.  The combined range of thoracolumbar motion was never less than 121 degrees.  Further there was no evidence prior to April 17, 2012 of a muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  
 
As noted, effective April 17, 2012, the Veteran's lumbar disorder was assigned a 20 percent rating.  Since that date, however, there is no evidence of record that demonstrates either forward thoracolumbar flexion to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  As such, an evaluation in excess of 20 percent is not in order at any time since April 17, 2012.
 
In sum, based on the evidence of record and the applicable law  the Board finds the criteria are not met for a rating higher than 10 percent for lumbar degenerative disc disease prior to April 17, 2012, and that since April 17, 2012, a 20 percent rating, but no higher, is warranted for the lumbar spine disability.  
 
Accordingly, the claim of entitlement to a higher evaluation must be denied.
 
In reaching the above conclusion, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the probative evidence is against the claim the doctrine is not for application.  38 U.S.C.A. § 5107.
 
Hypertension 
 
The Veteran seeks entitlement to an initial compensable rating for hypertension under 38 C.F.R. § 4.104, Diagnostic Code 7101.
 
For hypertension with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, a 10 percent rating is warranted.  38 C.F.R. § 4.104, Diagnostic Code 7101.
 
During the term between May 2003 and June 2016 the Veteran's diastolic blood pressure was never recorded as 100 or greater, and his systolic pressure was never recorded as 160 or greater.  

The Veteran was provided a VA examination for hypertension in August 2016.  At that time his blood pressure readings were all within normal limits for VA rating purposes with readings being 150/84, 153/83, and 152/89.  The average blood pressure was 151/85.  The Veteran was noted to take medication to control high blood pressure but a history of the appellant's diastolic pressure being predominately 100 or greater has never been shown.   Absent evidence showing diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, a compensable rating is not warranted.

The appeal is denied.
 
 
ORDER
 
Entitlement to service connection for a right knee disorder is denied. 
 
Entitlement to service connection for a right shoulder disorder is denied. 
 
Entitlement to service connection for a right ankle disorder is denied. 
 
Evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine prior to April 17, 2012, is denied.

Evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine since April 17, 2012, is denied.
 
Entitlement to a compensable evaluation for hypertension is denied.
 
 
REMAND
 
Regarding the claim of entitlement to service connection for diabetes mellitus, an increased rating claim for left knee degenerative joint disease, and entitlement to a total disability evaluation based on individual unemployability, additional development is required.
 

Diabetes Mellitus, Type II
 
The Veteran asserts that diabetes mellitus, type II is due to service.  The evidence of record contains inconsistent evidence as to the onset of diabetic symptoms or a definitive diagnosis of type II diabetes mellitus. 
 
A June 2003 Report of Medical Examination noted an elevated glucose reading.  A laboratory panel noted a slightly elevated glucose reading in September 2003 as well.  Diabetes was not, however, diagnosed and there is no explanation related to these elevated glucose readings in any of the service treatment records for the period covering January to October 2003.  Further there is no mention of diabetes or any prescribed medicine for controlling diabetes. 
 
In August 2005 his service treatment record described the Veteran as being a diabetic.  Significantly, the appellant was noted to have stopped his prescribed medicine two months prior to the appointment date.  In November 2005, a medical evaluation board narrative summary detailed the results of an October 2005 examination.  That noted that the Veteran was referred to the medical evaluation board for diabetes mellitus, and that he was taking Metformin.  There is no indication who prescribed this medicine or when the appellant first began using it.  The appellant reportedly stopped taking Metformin for approximately two months prior to the start of activation to service and this led to his high blood sugar levels. This summary notes a definitive diagnosis of adult onset diabetes mellitus.  
 
A December 2005 Medical Evaluation Board, found that diabetes mellitus, type II  existed prior to service, it did not occur while the Veteran was entitled to base pay.  The Medical Evaluation Board also found that the disorder was not aggravated by service.  The Veteran agreed with those findings in January 2006. 
 
The Veteran was provided a VA examination in September 2006 which noted a history of diabetes since 2003.  It lists the medications the appellant was taking and other restrictions.  The Veteran was specifically noted to take Metformin and Enalapril. The appellant denied using insulin.  The diabetic symptoms present at the time included reports of polyphagia, polydipsia, and polyuria.  The Veteran denied any hospitalizations related to the diabetes.  His diabetes mellitus type II was found to have no effect on daily activities. 
 
Following an April 2012 VA examination the examiner opined that diabetes mellitus, type II  was less likely than not incurred in or caused by the claimed in service injury event or illness.  The examiner noted the elevated glucose reading in September 2003 and that the Veteran was instructed to follow up with his primary care provider.  The examiner also noted that the Veteran self-stopped his diabetic medication in August 2005 and had a line of duty report for high blood sugar in December 2005.  The examiner explained that a onetime elevation of blood sugar may be an indication of non-fasting blood sugars and not necessarily evidence of the existence of diabetes.  The examiner opined that it was at "least as likely that the elevated glucose finding in September 2003 represented no more than a random finding at that time and was inconclusive as to whether the Veteran would later develop diabetes."
 
The evidence strongly points to a conclusion that the appellant was diagnosed with and treated with medication to control his diabetes prior to entry onto active duty in 2005.  A review of the record, however, does not include medical records addressing the treatment provided for diabetes mellitus between October 2003 and July 2005.  Therefore, a remand is needed to obtain any pertinent private treatment records or outstanding, relevant VA treatment records dating since October 2003, and to secure a new examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Left Knee 
 
The Veteran underwent a VA knee examination on in August 2016.  Given recent case law, the examination report does not include all findings necessary to evaluate the current severity of the left knee disability and thus, additional examination is needed.  Correia v. McDonald, 28 Vet. App. 158 (2016) (requiring that rating examinations include, among other things, joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint).  The examiner did not test the range of motion on the uninjured knee and stated as their reasons "exam for left knee only."  As such, pursuant to Correia the August 2016 examination report is inadequate. 
 
The record also reasonably raises the issue of entitlement to a total disability rating based on individual unemployability.  The Veteran's Social Security Administration records indicate that there was a question about his ability to work as early as 2006.  When entitlement to a total disability rating based on individual unemployability is raised in connection with an increased rating claim for one or more of those service-connected disabilities, the Board has jurisdiction over the issue because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the claim is included in the current appeal, and a remand for development of the issue is appropriate.  Id. 
 
Accordingly, the case is REMANDED for the following action:
 
1.  Contact the Veteran and request that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional evidence pertaining to his diabetes, left knee, and ability to work.  This specifically includes private and VA treatment records since October 2003 which are relevant to the remaining claims on appeal.  The Veteran should state when and where he was first diagnosed with diabetes, and who first prescribed diabetic medication in 2005.  After securing such information and authorization, VA must seek to obtain copies of all evidence referred to by the Veteran that is not already part of the record, as well as any VA treatment records.  If the AOJ cannot locate all relevant Federal government records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any Federal government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it was unable to obtain; (b) explain the efforts VA has made to obtain the evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given the opportunity to respond.
 
2.  Thereafter, schedule the Veteran for a VA examination with an endocrinologist to assess the current nature and etiology of the Veteran's type II diabetes.  The endocrinologist must opine whether it is at least as likely as not that the Veteran's diabetes mellitus arose during any period of active duty, or to a compensable degree within a year after the Veteran's separation from active duty.  The periods of the claimant's active duty are listed in the introduction section of this decision.  
 
The entire record must be reviewed in conjunction with the examination, and any tests or studies deemed necessary must be completed.  The examiner must identify when the Veteran's diabetes was first diagnosable and any treatment required to manage that disorder.  The examiner must provide a complete rationale for all opinions provided, citing to supporting factual evidence or medical literature as appropriate.
 
3.  Schedule the Veteran for a VA examination of his left knee.  The Veteran's VBMS and Virtual VA files must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history.  All required tests and studies should be performed (e.g., X-rays), and the examiner should review the results of any testing prior to completing the report. 
 
The examiner should indicate the Veteran's range of motion in his left knee, to include (but not limited to) any limitation of motion, severe painful motion, weakness, or instability.  In reporting the results of knee range of motion testing, the VA examiner should identify any objective evidence of knee pain.  The VA examiner should also test the range of knee motion in active motion, passive motion, weight-bearing, and non-weight-bearing for EACH knee.  If the examiner is unable to conduct any of the above mentioned testing or concludes that any of the above mentioned testing is not necessary in this case, he or she should clearly explain why this is so for each test that is not performed. 
 
The extent of any weakened movement, excess fatigability, and incoordination on use of the left knee should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.
 
4.  Following the completion of the above development, the AOJ must develop and adjudicate the issue of entitlement to a total disability rating based on individual unemployability.  In so doing, the AOJ must notify the appellant and her attorney of VA's duties to notify and assist in the development of that claim.  
 
5.  The AOJ should then undertake any additional development deemed appropriate pertaining to these claims.  After the development requested has been completed, the AOJ should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that the examiners documented their consideration of the virtual claims file, including both Virtual VA and VBMS files.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once. 
 
6.  After completing the above, and any other development deemed necessary, readjudicate the appeal based on the entirety of the evidence.  If any benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 
 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


